DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 12/05/2019. Claims 1–20
are pending and are examined below.

Specification
The disclosure is objected to because of the following informalities: 
The recitation “lateral direction 76” in paragraph 47 is mislabeled. It appears that it should instead be labeled “lateral direction 74” instead. 
Appropriate correction is required.

Claim Objection(s)
Claims 1 & 3–4 are objected to because of the following informalities:
As to claim 1,  the recitation “the location of the guide crop row” on line 9 appears to lack antecedent basis.
As to claims 3 & 4, the recitation “the initial crop row” appears to lack antecedent basis as there is no initial crop row in claim 1. 
	Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 & 3–11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of adjusting a field map based on a determined location differential without significantly more.
Claim 1 recites: 
“receive an input”
“determine the location of the guide crop row”
“compare the determined location of the guide crop row and a location of a selected crop row”
“determine an initial location differential”
“adjust the field map based on the determined initial location differential”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of an insignificant pre-solution activity of obtaining data, i.e. receiving an input. But for receiving an input, adjusting a field map based on a determined location differential encompasses a user identifying a location of a crop row, comparing the determined location to a selected crop row (i.e., comparing the distance between two points), determining a location differential between the two points, and adjusting a field map based on the determined differential (e.g., modifying data in a dataset.). If a claim limitation, under its broadest reasonable interpretation can be performed in the mind or using pen and paper, the claim is an abstract idea—specifically, a mental process.
See MPEP 2106.05(g).
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because an insignificant pre-solution activity of obtaining data does not constitute an inventive concept. 
Claims 3–11 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e. shifting a field map, determining an operational location differential, and rotating a field map—an insignificant pre-solution activity such as obtaining data—i.e. capturing data, monitoring a location, accessing a field map—or an insignificant post-solution activity—i.e., providing a notification.
Accordingly, claims 1 & 3–11 are rejected under 35 U.S.C. § 101.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9–12, 14, 15, 17, 19, & 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hershbarger (US20200068781A1; hereinafter referred to as Hershbarger).

As to claim 1, Hershbarger discloses:
	a location sensor configured to capture data indicative of a location of the work vehicle within a field (One or more external sensors no [sic] are configured to gather or monitor information that is external to the vehicle. See at least ¶ 21.); and
a controller communicatively coupled to the location sensor (One or more external sensors no are configured to … provide data to the control system 102. See at least ¶ 21.), the controller configured to:
receive an input indicative of the work vehicle being positioned at a starting point associated with a guide crop row present within the field (When an operator of the vehicle activates the automatic steering, the vehicle will attempt to immediately navigate onto/acquire a targeted path (e.g. a crop row) [i.e., an input indicative of the work vehicle positioned at a starting point associated with a targeted path may be received. A target path is analogous to a guide crop row.]. See at least ¶ 28. See also ¶ 29, which describes a scenario describing the instant claim recitation.);
According to an exemplary embodiment, the path correction can be implemented by the control system 102 … The path corrector can include input from other sensors, including row feelers and/or cameras to determine if a new path should be established, and to help establish the new path. See at least ¶ 31);
compare the determined location of the guide crop row and a location of a selected crop row depicted in a field map to determine an initial location differential (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle. See at least ¶ 31, FIG. 4. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being present in a field map, e.g. being part of a stored path in a database. Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.); and
		adjust the field map based on the determined initial location differential (It is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … if the result is above the threshold, a new guidance path is established. See at least ¶ 38, FIG. 4.).

claim 2, Hershbarger discloses wherein the controller is further configured to control the direction of travel of the work vehicle as the work vehicle travels across the field based on the adjusted field map (The vehicle may be guided along a first path by the automatic steering system. Upon reaching the end of the first path, the operator can manually begin to turn the vehicle around so as to begin to position the vehicle for navigation along a second path … Once the automatic steering is activated, the vehicle will attempt to immediately acquire and navigate onto the newly selected path [i.e., the controller controls the direction of travel of the work vehicle as the work vehicle travels across the field based on an adjusted field map.]. See at least ¶ 29. See also ¶ 38, which describes the process of adjusting the field map.).

	As to claim 4, Hershbarger discloses wherein the selected crop row corresponds to a crop row depicted in the field map that is closest to the determined location of the initial crop row (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle [i.e., it is implicit that the selected path will be the path (that is, crop row) closest to the location of the initial crop row, such as in a case where there is a difference between the current path and the selected path is not beyond a threshold value.]. See at least ¶ 31, FIG. 4.).

	As to claim 5, Hershbarger discloses: 
Position sensor—See at least ¶ 23), the controller further configured to:
monitor the location of the guide crop row relative to the work vehicle based on the data captured by the crop row sensor (Next, it is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) [i.e., obtaining current GPS path data is analogous to monitoring the location of the guide crop row.]. See at least ¶ 38.);
compare the monitored location of the guide crop row and the location of the selected crop row depicted in the adjusted field map to determine an operational location differential (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle. See at least ¶ 31, FIG. 4.); and
further adjust the adjusted field map based on the determined operational location differential (It is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … if the result is above the threshold, a new guidance path is established. See at least ¶ 38, FIG. 4).

	As to claim 7, Hershbarger discloses wherein controller is further configured to access a field map from a plurality of field maps based on a received operator input (The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data. See at least ¶ 38. Examiner notes that the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which indicates that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40.).

	As to claim 9, Hershbarger discloses wherein the crop row sensor is configured as a mechanical sensor (Crop location data (if available), for example row sensing, can be gathered (step 206) from the external sensors 108, such as the mechanical row sense device 62. See at least ¶ 33, FIG. 2.).

	As to claim 10, Hershbarger discloses wherein the field map is generated during a previous agricultural operation (The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data. See at least ¶ 38. Examiner notes that the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which states that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40.).

As to claim 11, Hershbarger discloses wherein the work vehicle is configured as a harvester (FIG. 1 shows an exemplary embodiment of an industrial vehicle illustrated as a harvesting machine 10 in the form of a combine harvester. See at least ¶ 13, FIG. 1.).
	As to claim 12, Hershbarger discloses:
receiving, with one or more computing devices, an input indicative of the work vehicle being positioned at a starting point associated with a guide crop row present within a field (When an operator of the vehicle activates the automatic steering, the vehicle will attempt to immediately navigate onto/acquire a targeted path (e.g. a crop row) [i.e., an input indicative of the work vehicle positioned at a starting point associated with a targeted path may be received. A target path is analogous to a guide crop row.]. See at least ¶ 28. See also ¶ 29, which describes a scenario describing the instant claim recitation.);
after receiving the input, determining, with the one or more computing devices, a location of the guide crop row within the field based on received location data (According to an exemplary embodiment, the path correction can be implemented by the control system 102 … The path corrector can include input from other sensors, including row feelers and/or cameras to determine if a new path should be established, and to help establish the new path. See at least ¶ 31.);
comparing, with the one or more computing devices, the determined location of the guide crop row and a location of a selected crop row depicted in a field map to determine an initial location differential (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle. See at least ¶ 31, FIG. 4. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a being present in a field map, e.g. being part of a stored path in a database. Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.);
adjusting, with the one or more computing devices, the field map based on the determined initial location differential (It is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … if the result is above the threshold, a new guidance path is established. See at least ¶ 38, FIG. 4.); and
controlling, with the one or more computing devices, the direction of travel of the work vehicle as the work vehicle travels across the field based on the adjusted field map (The vehicle may be guided along a first path by the automatic steering system. Upon reaching the end of the first path, the operator can manually begin to turn the vehicle around so as to begin to position the vehicle for navigation along a second path … Once the automatic steering is activated, the vehicle will attempt to immediately acquire and navigate onto the newly selected path [i.e., the controller controls the direction of travel of the work vehicle as the work vehicle travels across the field based on an adjusted field map.]. See at least ¶ 29. See also ¶ 38, which describes the process of adjusting the field map.).

	As to claim 14, Hershbarger discloses wherein the selected crop row corresponds to a crop row depicted in the field map that is closest to the determined location of the guide crop row (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle [i.e., it is implicit that the selected path will be the path (that is, crop row) closest to the location of the initial crop row, such as in a case where there difference between the current path and the selected path is not beyond a threshold value.]. See at least ¶ 31, FIG. 4.).

	As to claim 15, Hershbarger discloses:
monitoring, with the one or more computing devices, the location of the guide crop row relative to the work vehicle based on the received crop row sensor data (Position sensor which obtains GPS location data—See at least ¶ 23. Next, it is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) [i.e., obtaining current GPS path data is analogous to monitoring the location of the guide crop row.]. See at least ¶ 38.);
comparing, with the one or more computing devices, the monitored location of the guide crop row and the location of the selected crop row depicted in the adjusted field map to determine an operational location differential (In an exemplary embodiment, the path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle. See at least ¶ 31, FIG. 4.); and
further adjusting, with the one or more computing devices, the adjusted field map based on the determined operational location differential (It is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … if the result is above the threshold, a new guidance path is established. See at least ¶ 38, FIG. 4.).

	As to claim 17, Hershbarger discloses accessing, with the one or more computing devices, a field map from a plurality of field maps based on a received operator input. (The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data. See at least ¶ 38. Examiner notes that the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which states that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40.).

	As to claim 19, Hershbarger discloses wherein the field map is generated during a previous agricultural operation (The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data. See at least ¶ 38. Examiner notes that the broadest reasonable interpretation of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation is analogous to Applicant’s definition of a field map, which states that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40.).

	As to claim 20, Hershbarger discloses wherein the work vehicle is configured to perform a harvesting operation (FIG. 1 shows an exemplary embodiment of an industrial vehicle illustrated as a harvesting machine 10 in the form of a combine harvester. See at least ¶ 13, FIG. 1.).

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Wilson et al. (US20210026362A1; hereinafter referred to as Wilson).
As to claim 3, Hershbarger fails to explicitly disclose wherein, when adjusting the field map, the controller is further configured to laterally shift the field map relative to the determined location of the work vehicle such that the 
However, Wilson teaches wherein, when adjusting the field map, the controller is further configured to laterally shift the field map relative to the determined location of the work vehicle such that the selected crop row depicted in the field map is aligned with the determined location of the initial crop row (In certain implementations, the guidance path 12/offset 46/46A can be further adjusted manually or automatically, such as via buttons 110A on the GUI 110, as discussed in relation to FIGS. 1C-E. Such adjustments can be made, for example, to the right or left, based on roll of the leading and/or following vehicle [i.e., a controller may laterally shift a field map relative to the determined location of the work vehicle for alignment purposes.]. See at least ¶ 96, FIGS. 1C–E. See also FIGS. 3 and 4, which showcase adjusted field maps. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.)
Hershbarger discloses adjusting a field map based on a determined initial differential between a selected crop row and a guide crop row. Wilson teaches laterally shifting a field map for alignment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of wherein, when adjusting the field map, the controller is further configured to laterally shift the field map relative to the determined location of the work vehicle such that the selected crop row depicted 

As to claim 13, Hershbarger fails to explicitly disclose wherein adjusting the field map comprises laterally shifting, with the one or more computing devices, the field map relative to the determined location of the guide crop row such that the selected crop row depicted in the field map is aligned with the determined location of the guide crop row.
However, Wilson teaches wherein adjusting the field map comprises laterally shifting, with the one or more computing devices, the field map relative to the determined location of the guide crop row such that the selected crop row depicted in the field map is aligned with the determined location of the guide crop row (In certain implementations, the guidance path 12/offset 46/46A can be further adjusted manually or automatically, such as via buttons 110A on the GUI 110, as discussed in relation to FIGS. 1C-E. Such adjustments can be made, for example, to the right or left, based on roll of the leading and/or following vehicle [i.e., a controller may laterally shift a field map relative to the determined location of the work vehicle for alignment purposes.]. See at least ¶ 96, FIGS. 1C–E. See also FIGS. 3 and 4, which showcase adjusted field maps. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in depicted in a field map.). 
Hershbarger discloses adjusting a field map based on a determined initial differential between a selected crop row and a guide crop row. Wilson teaches laterally shifting a field map for alignment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of wherein adjusting the field map comprises laterally shifting, with the one or more computing devices, the field map relative to the determined location of the guide crop row such that the selected crop row depicted in the field map is aligned with the determined location of the guide crop row, as taught by Wilson, because laterally shifting a field map is a well-known feature in the art for adjusting a field map. Furthermore, the incorporation of this feature expands the functionality of field map adjustment and ensures that a field map is properly aligned during a harvesting operation. Hence, control of a vehicle based on an adjusted field map may be enhanced. 

Claims 6 & 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of O’Beirne et al. (US20160356625A1; hereinafter referred to as O’Beirne).

As to claim 6, Hershbarger fails to explicitly disclose wherein, when further adjusting the field map, the controller is further configured to rotate the field map such that the selected crop row depicted in the field map is aligned with the monitored location of the guide crop row.
FIG. 26 illustrates an example of the mapping application automatically rotating the map display to a locality-specific orientation when displaying a transit route, over four stages 2605-2620 of the mapping application GUI 2600 of some embodiments [i.e., a map is rotated such that the orientation of a selected location is aligned with a monitored location]. See at least ¶ 200, FIG. 26. See also ¶¶ 201–202. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.). 
Hershbarger discloses adjusting a field map based on a determined initial differential between a selected crop row and a guide crop row. O’Beirne teaches a controller configured to rotate a map such that a selected location is aligned with a monitored location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of a controller configured to rotate a map such that a selected location is aligned with a monitored location, as taught by O’Beirne, because rotating a field map is a well-known feature in the art for adjusting a field map. Indeed, it would have been obvious to one of ordinary skill in the art to substitute the selected location and the monitored location of O’Beirne with a selected crop row and a guide crop row, respectively. Furthermore, the incorporation of this feature expands the functionality of field map adjustment and 
As to claim 16, Hershbarger fails to explicitly disclose wherein further adjusting the field map comprises rotating, with the one or more computing devices, the field map such that the selected crop row depicted in the field map is aligned with the monitored location of the guide crop row.
However, O’Beirne teaches rotating a map such that a selected location is aligned with a monitored location (FIG. 26 illustrates an example of the mapping application automatically rotating the map display to a locality-specific orientation when displaying a transit route, over four stages 2605-2620 of the mapping application GUI 2600 of some embodiments [i.e., a map is rotated such that the orientation of a selected location is aligned with a monitored location]. See at least ¶ 200, FIG. 26. See also ¶¶ 201–202. Examiner notes that the broadest reasonable interpretation (BRI) of depicted in a field map encompasses a location being displayed on a display (e.g., a GUI). Indeed, the BRI of the instant recitation encompasses both being displayed on a display and being part of a stored path in a database. That is, either one of these recitations fall under being depicted in a field map.). 
Hershbarger discloses adjusting a field map based on a determined initial differential between a selected crop row and a guide crop row. O’Beirne teaches rotating a map such that a selected location is aligned with a monitored location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of rotating a map such that a selected location is aligned with a monitored location, as taught by O’Beirne, because rotating a field map is a well-known feature in the art for adjusting a field map. .

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Frick et al. (US20200050208A1; hereinafter referred to as Frick).

As to claim 8, Hershbarger fails to explicitly disclose:
determining when the accessed field map does not depict the field; and
providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field.
However, Frick teaches: 
determining when the accessed field map does not depict the field (The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient [i.e., it is determined that a field map does not depict a field.]. See at least ¶ 96); and
providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field (The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient. For example, an error in a certain area may be detected and the mobile device 119 may inform the user of where the area is [i.e., the user is informed that an accessed field map does not depict a field.]. See at least ¶ 96).
Hershbarger discloses accessing a field map from a plurality of field map. Frick teaches alerting a user that an accessed field map does not depict a field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of determining when the accessed field map does not depict the field; and providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field, as taught by Frick, because the incorporation of this feature may help a user identify and correct incorrect accessions of field maps. This may aid in preventing awry operation of a harvester that is controlled based on an accessed field map. Accordingly, vehicle control based on a field map may be enhanced.

As to claim 18, Hershbarger fails to explicitly disclose:
determining, with the one or more computing devices, when the accessed field map does not depict the field; and
providing, with the one or more computing devices, a notification to an operator of the work vehicle indicating that the accessed field map is does not depict the field.
However, Frick teaches:
determining, with the one or more computing devices, when the accessed field map does not depict the field (The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient [i.e., it is determined that a field map does not depict a field.]. See at least ¶ 96); and
The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient. For example, an error in a certain area may be detected and the mobile device 119 may inform the user of where the area is [i.e., the user is informed that an accessed field map does not depict a field.]. See at least ¶ 96).
Hershbarger discloses accessing a field map from a plurality of field map. Frick teaches alerting a user that an accessed field map does not depict a field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger and include the feature of determining, with the one or more computing devices, when the accessed field map does not depict the field; and providing, with the one or more computing devices, a notification to an operator of the work vehicle indicating that the accessed field map is does not depict the field, as taught by Frick, because the incorporation of this feature may help a user identify and correct incorrect accessions of field maps. This may aid in preventing awry operation of a harvester that is controlled based on an accessed field map. Accordingly, vehicle control based on a field map may be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668